Citation Nr: 1724006	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  15-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating greater than 60 percent for ischemic heart disease/coronary artery disease (CAD), status post coronary artery bypass graft (CABG) prior to January 13, 2015.

2.  Entitlement to an initial rating greater than 20 percent for type II diabetes mellitus.

3.  Entitlement to an initial rating greater than 30 percent for dysthymia with posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) prior to January 13, 2015.
.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1959, and November 1959 to September 1964. 

This appeal is before the Board of Veterans' Appeals (Board) from October 2012 and April 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2016, the RO increased the rating for ischemic heart disease/CAD, status post CABG, to 100 percent effective January 13, 2015.  Thus, the Board will consider the matter of a higher initial rating for such disability, and a TDIU, prior to that date.  The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 13, 2015, the Veteran's ischemic heart disease/CAD, status post CABG did not result in chronic congestive heart failure; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

2.  While the Veteran's diabetes has required an oral hypoglycemic agent and a restricted diet, it has not required regulation of activities or resulted in ketoacidosis or hypoglycemic reactions requiring hospitalizations.

3.  The Veteran's service-connected psychiatric disability has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

4.  Prior to January 13, 2015, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and primarily his service-connected heart disease.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for ischemic heart disease/CAD, status post CABG, prior to January 13, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7017 (2016).

2.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for a rating in excess of 30 percent for dysthymia with PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9433 (2016).

4.  The criteria for a TDIU from August 31, 2010, to January 13, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for the disabilities on appeal represented a substantiation of the Veteran's original claims, and his notices of disagreement with the initial ratings did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  See Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  

As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his disabilities in September 2011, December 2012, July 2014, and October 2014.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II. Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

A.  Ischemic heart disease/CAD, status post CABG

The Veteran's ischemic heart disease/CAD, status post CABG, is rated under Diagnostic Code (DC) 7017, which provides ratings for coronary bypass surgery.  Under this code, a 100 percent rating is warranted during and for three months following hospital admissions for surgery.  Thereafter: 100 percent is warranted where there is resulting chronic congestive heart failure, workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  60 percent is warranted for more than one episode of acute congestive heart failure in the past year, where workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  30 percent is warranted where workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  10 percent is warranted where workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  38 C.F.R. § 4.104.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The record reflects a history of treatment for CAD including CABG surgery in November 2004.  In an April 2014 rating decision, the Veteran was granted service connection for ischemic heart disease/CAD, status post CABG, effective August 31, 2010.  In an October 2014 rating decision, a 60 percent rating for the disability was granted effective the date of service connection, and, in a January 2016 decision, a 100 percent rating was granted effective January 13, 2015.

In this case, a rating greater than 60 percent for ischemic heart disease/CAD, status post CABG, prior to January 13, 2015, is not warranted.  The record does not reflect any chronic congestive heart failure, workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, left ventricular dysfunction with an ejection fraction of less than 30 percent, or any other symptomatology that would warrant a rating in excess of 60 percent for the Veteran's cardiac disability prior to January 13, 2015.

A February 2014 treatment record reflects a diagnosis of CAD, and a notation that the Veteran was asymptomatic. 

On July 2014 VA examination, it was noted that the Veteran had CAD with a history of open heart surgery, three-vessel bypass.  Continuous medication was required for control of his heart condition, and he had not had congestive heart failure, cardiac arrhythmia, a heart valve condition, infectious cardiac conditions, or pericardial adhesions.  It was noted that the Veteran had been hospitalized in 2013 for chest pain.  On examination, heart rhythm was normal and there was no cardiac hypertrophy or dilatation.  It was noted that myocardial perfusion imaging in 2012 revealed moderate sized area of hypoperfusion in the inferior wall consistent with ischemia, and ejection fraction of 62 percent.  Interview-based METs test revealed that the lowest activity level at which the Veteran reported any symptoms was >3-5 METs, a level consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mile per hour), at which point he reported dyspnea, fatigue, and angina.  Regarding functional impact, the Veteran related that his ability to work was greatly affected due to finding himself out of breath and needing to take frequent breaks.  

The earliest that workload of 3 METs or less was shown to result in dyspnea, fatigue, angina, dizziness, or syncope, or that any of the criteria for a rating greater than 60 percent was noted, is January 13, 2015; the Veteran submitted private cardiac rehab records reflecting that testing from January 13, 2015, to June 29, 2015, revealed maximum METs levels to be between 1 and 2.9.  

Accordingly, a rating in excess of 60 percent for ischemic heart disease/CAD, status post CABG prior to January 13, 2015, is not warranted, and there is no basis for any further staged rating of the Veteran's disability.

B.  Type II diabetes mellitus

Diabetes mellitus is rated under 38 C.F.R. § 4.119, DC 7913.  Under this section, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for the requirement of insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, Note (1).

In this case, a rating in excess of 20 percent for type II diabetes mellitus is not warranted.  While the Veteran's diabetes has required an oral hypoglycemic agent and a restricted diet, it has not been shown to require regulation of activities, result in ketoacidosis or hypoglycemic reactions requiring hospitalizations, or meet any of the other criteria for a higher rating for diabetes mellitus.

February 2014 and March 2015 VA treatment records reflect a diagnosis of type II diabetes mellitus, with a note that spot blood sugar and hemoglobin A1c levels were at goal.

On July 2014 examination, the Veteran was noted to have had diabetes managed by restricted diet, oral hypoglycemic agents, and other medications, and that he did not require regulation of activities as part of medical management of his diabetes.  He had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months, and had no weight loss or strength attributable to his diabetes.  The only condition for which he was noted to have had secondary to diabetes was erectile dysfunction, and it was noted that the Veteran's diabetes did not impact his ability to work.  It was further noted that the Veteran did not currently have a peripheral vascular disease diagnosis nor current symptoms; that he did not currently have diabetic nephropathy (kidney disease); and that, while the Veteran had a diagnosis of hypertension, it was stable and controlled and not in the setting of nephropathy (kidney disease).

The Board notes a December 2014 statement from the Veteran's attorney asserting that the Veteran had a voiding dysfunction that required him to awake to void five or more times per night, which was secondary to his service-connected diabetes, and that such secondary disability warranted service connection and a rating of 40 percent pursuant to 38 C.F.R. § 4115(a).

However, the medical evidence does not reflect that the Veteran's voiding dysfunction is related to his service-connected diabetes.  In April 2016, a VA physician reviewed the record and opined that the Veteran's voiding dysfunction was not caused or aggravated by his diabetes mellitus.  The physician explained that, medically speaking, as a general principle, voiding dysfunction is practically never caused by diabetes mellitus and almost always caused by prostate enlargement (benign prostatic hyperplasia or BPH), or by "overactive bladder."  Moreover, in the Veteran's specific case, his voiding dysfunction resulted from a combination of two factors: enlarged prostate, BPH, which causes obstructive symptoms such as slow stream and decreased force of stream; and overactive bladder condition, which causes frequent urge to urinate, and for which the Veteran was specifically being treated with Darifenacin.  The latter condition, overactive bladder, had a number of causes, or risk factors, but diabetes was not one of them. 

The only current condition noted to be related to the Veteran's diabetes mellitus is erectile dysfunction, for which he is service-connected and receives special monthly compensation under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.  

Accordingly, a rating in excess of 20 percent for type II diabetes mellitus is not warranted, and there is no basis for any staged rating.

C.  Dysthymia with PTSD

The Veteran's dysthymia with PTSD is rated under DC 9433, 38 C.F.R. § 4.130.  Under DC 9433, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

On September 2011 VA examination, the Veteran was assessed as having no mental order diagnosis.  While symptoms of depressed mood, anxiety, and suicidal ideation were noted, the VA examiner remarked that the Veteran had "minimal psychiatric symptoms related to his Marine service," and had psychological testing results reflecting moderate depression symptoms currently, but that were less than the suggested cutoff score for PTSD.

On December 2012 VA examination,  the Veteran was diagnosed as having PTSD, with level of occupational and social impairment assessed as that with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported being married to his wife of 54 years, that his relationship with her was going well, and that he had "pretty good" relationships with his four children.  He reported having one brother who died 20 years prior, but still interacting with his brother's family.  He had some friends out of town that he saw infrequently when they visited on occasion.  He enjoyed writing, reading, using the treadmill, going to movies and shows, as well as traveling to Ecuador to see his son.  He kept himself busy since retiring by working as a researcher, writer, and lecturer in several international locations, including Mexico and South America.  The Veteran's psychological testing scores were in the moderate range for depression.  He endorsed feeling sad much of the time, severe difficulty sleeping, and moderate loss of pleasure, agitation, irritability, difficulty concentrating, and loss of interest in sex.  He denied any history of legal infractions or behavioral problems, or any episodes of violence or assaults.  It was noted that, for VA rating purposes, the symptoms that applied to the Veteran's diagnosis were depressed mood, anxiety, chronic sleep impairment, and disturbances in motivation and mood.

During February 2014 VA treatment, the Veteran denied suicidal ideation, homicidal ideation or feeling of hopelessness. 

On October 2014 VA examination, the Veteran was again assessed as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  For VA rating purposes, the symptoms that applied to the Veteran's diagnosis were depressed mood, anxiety, and chronic sleep impairment.  On a self-report measures, the Veteran's responses suggested mild depression and mild anxiety.  The examiner described the Veteran as a high functioning, 76-year-old male diagnosed with PTSD.  The examiner noted that the Veteran reported continuing to write his book and that, given this information, it did not appear that current symptoms impaired Veteran's ability to attain gainful employment, beyond what was expected for an individual of 75 years in age.  Interim symptoms appeared stable.

A March 2015 VA treatment record again reflects that the Veteran denied suicidal ideation, homicidal ideation, or feeling of hopelessness. 

In this case, the record reflects that the Veteran's service-connected psychiatric disability has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, and symptoms commensurate with a 30 percent rating under DC 9422.  

Such is the exact level of occupational and social impairment assessed on December 2012 and October 2014 VA examinations, and on each examination the Veteran's was described as generally functioning well, being specifically described as "a high functioning,76-year-old male" on October 2014 VA examination.  Moreover, the symptoms ascribed to the Veteran's psychiatric disability on all three VA examinations were primarily depressed mood, anxiety, and chronic sleep impairment, with such depression and anxiety in the mild to moderate range, which are symptoms specifically contemplated in the 30 percent rating criteria.  

The Board notes that once, on September 2011 VA examination, "suicidal ideation" was noted as a symptom with no further explanation.  However, in addition to the symptom not noted or reported again in the record-it was specifically not noted to be a symptom on December 2012 and October 2014 VA examinations, and was specifically denied on February 2014 and March 2015 treatment-the symptom was given in the context of the examining psychologist assessing that there was no mental order diagnosis, with "minimal psychiatric symptoms" and moderate depression symptoms currently.  Moreover, even considering this one notation of suicidal ideation, as well as the one notation of disturbances in motivation and mood on December 2012 VA examination, the Veteran's overall functional impairment and psychiatric symptomology has been shown to more closely approximate the criteria for a 30 percent rating under DC 9422 than those for any higher rating for the reasons described above.  

Accordingly, a rating in excess of 30 percent for dysthymia with PTSD is not warranted, and there is no basis for any staged rating.

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Prior to January 13, 2015, the Veteran was service-connected for the following: ischemic heart disease/CAD, status post CABG, rated 60 percent; dysthymia with PTSD, rated 30 percent; type II diabetes mellitus, rated 20 percent; tinnitus, rated 10 percent; and bilateral hearing loss and erectile dysfunction, each rated noncompensable (0 percent).   His combined rating for compensation was 80 percent.  He therefore met the schedular criteria for a TDIU. 

As reflected in his TDIU application received in December 2013, the Veteran asserted that he is unable to work due to all service-connected conditions.  He reported that he last worked full-time in 1992 as a federal government employee, that after retiring he worked as an adjunct professor until approximately 2004, and that he had worked as a self-employed freelance writer.  He reported that his highest level of education was a Ph.D., and that he became too disabled to work in approximately 2005.  

The Veteran also submitted his Social Security Administration earnings record.  The document reflects that his taxed Social Security and Medicare earnings had been in the $30,000s from 2001 to 2004, dropped to approximately $5,700 in 2005, and in all subsequent years had been $0.  As noted above, in November 2004, the Veteran had major CABG surgery for his heart disease.

The Board notes that on July 2014 VA heart examination, the Veteran related that his ability to work was greatly affected due to finding himself out of breath and needing to take frequent breaks.  The Board also notes the October 2014 mental health examiner's assessment that the Veteran reported continuing to write his book and that, given this information, it did not appear that current symptoms impaired his ability to attain gainful employment; however, such assessment appears to be based solely on the Veteran's mental health functioning and, as has been asserted by the Veteran, his ability to write a book at his own pace does not appear to amount to a substantially gainful occupation.  

Also, the Board notes an August 2016 assessment from a private Vocational Consultant, C.B., suggesting that, since suffering a heart attack requiring open heart surgery in November 2004, the Veteran has not been able to return to even part time college teaching due to his ongoing problems with intermittent chest pains, fatigue, shortness of breath, and depression in the form of dysthymia and PTSD.  C.B. opined that that the Veteran's service-connected acquired psychiatric disorder/dysthymia and ischemic heart disease, in and of themselves, prevented him from securing and following a substantially gainful occupation since his heart attack in November 2004.  C.B. further opined that the Veteran's post-2004 writing/speaking work was tantamount to "sheltered employment" in that as a self-employed author/lecturer, he was able to perform both his writing and speaking duties completely at his own direction and discretions per his unpredictable shortness of breath, fatigue and dysthymia.  C.B. noted the Veteran's drop in earnings in the mid-2000s as support for his opinions.

In light of the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that, prior to January 13, 2015, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and primarily his service-connected heart disease.  Thus, a TDIU on a schedular basis is warranted from the August 31, 2010, date of service connection for ischemic heart disease/CAD, status post CABG, to January 12, 2015.


ORDER

An initial rating greater than 60 percent for ischemic heart disease/CAD, status post CABG, prior to January 13, 2015, is denied.

An initial rating greater than 20 percent for type II diabetes mellitus is denied.

An initial rating greater than 30 percent for dysthymia with PTSD is denied.

A TDIU from the August 31, 2010, to January 12, 2015, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


